        Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 1 of 11


 1   Daralyn J. Durie (SBN 169825)                     Heather M. Burke (SBN 284100)
     DURIE TANGRI LLP
 2   ddurie@durietangri.com                            hburke@whitecase.com
     217 Leidesdorff Street                            3000 El Camino Real
 3   San Francisco, CA 94111                           2 Palo Alto Square, Suite 900
     Telephone: (415) 362-6666                         Palo Alto, CA 94306
 4   Facsimile: (415) 236-6300                         Attorney for Defendants Gilead Sciences,
                                                       Inc., Gilead Holdings, LLC, Gilead Sciences,
 5   Steve D. Shadowen (pro hac vice)                  LLC, and Gilead Sciences Ireland UC
     HILLIARD & SHADOWEN LLP
 6   steve@hilliardshadowenlaw.com                     Daniel B. Asimow (SBN 165661)
     1135 W. 6th Street, Suite 125                     ARNOLD & PORTER KAYE SCHOLER
 7   Austin, TX 78703                                  LLP
     Telephone: (855) 344-3298                         daniel.asimow@arnoldporter.com
 8   Facsimile: (361) 882-3015                         Three Embarcadero Center, 10th Floor
                                                       San Francisco, CA 9411
 9   Steve W. Berman (pro hac vice)                    Attorney for Defendants Bristol-Myers
     HAGENS BERMAN SOBOL SHAPIRO LLP                   Squibb Company and E. R. Squibb & Sons,
10   steve@hbsslaw.com                                 L.L.C.
     1301 Second Avenue, Suite 2000
11   Seattle, WA 98101                                 Paul J. Riehle (SBN 115199)
     Telephone: (206) 623-7292                         FAEGRE DRINKER BIDDLE & REATH
12   Facsimile: (206) 623-0594                         LLP
     Interim Co-Lead Counsel for Indirect              paul.riehle@faegredrinker.com
13                                                     Four Embarcadero Center, 27th Floor
     Purchaser Plaintiffs
                                                       San Francisco, CA 94111
14                                                     Attorney for Defendants Janssen R&D
     (Additional Counsel for Plaintiffs on Signature
     Page)                                             Ireland, Janssen Products, LP and Johnson
15                                                     & Johnson
16                                                     (Additional Counsel for Defendants Listed
                                                       on Signature Page)
17

18
                             IN THE UNITED STATES DISTRICT COURT
19
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                  SAN FRANCISCO DIVISION
21   STALEY, et al.,                                   Case No. 3:19-cv-02573-EMC (lead case)
                                                       Case No. 3:20-cv-00737-EMC
22                                Plaintiffs,          Case No. 3:20-cv-00880-EMC
23          v.                                         STIPULATION AND [PROPOSED]
                                                       ORDER SETTING BRIEFING SCHEDULE
24   GILEAD SCIENCES, INC., et al.,                    ON DEFENDANTS’ MOTION TO DISMISS
25                                Defendants.          Hrg:        July 16, 2020
                                                       Time:       1:30 p.m.
26                                                     Ctrm:       5 – 17th Floor
                                                       Judge:      Honorable Edward M. Chen
27

28

                   STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                   DEFENDANTS’ MOTION TO DISMISS
                                      CASE NO: 3:19-CV-02573-EMC
        Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 2 of 11


 1          WHEREAS, this Court entered an order dated May 6, 2020 granting the parties’ stipulation

 2   setting a briefing schedule on Defendants’ Motion to Dismiss in the above-captioned action, see ECF

 3   No. 317;

 4          WHEREAS, on May 7, 2020, the Court reset the hearing date for Defendants’ Motion to

 5   Dismiss to July 16, 2020, see ECF No. 319;

 6          WHEREAS, the parties met and conferred on May 13, 2020 regarding Plaintiffs’ request to

 7   modify the briefing schedule to allow more time for Plaintiffs to file their opposition to Defendants’

 8   Motion to Dismiss and Defendants to file their reply in support of their Motion to Dismiss;

 9          WHEREAS, the parties disagree whether the meet and confer process concluded at the time

10   Plaintiffs filed an administrative motion on May 14, 2020 requesting that the Court modify the

11   briefing schedule for Defendants’ Motion to Dismiss, see ECF No 326;

12          WHEREAS, the Court requested that the parties resolve the dispute regarding the briefing

13   schedule on Defendants’ Motion to Dismiss;

14          THE PARTIES HEREBY STIPULATE, SUBJECT TO COURT APPROVAL, THAT:

15          1. Plaintiffs shall file their opposition to Defendants’ Motion to Dismiss by June 2, 2020.

16          2. Defendants shall file their reply brief by June 18, 2020.

17          3. Plaintiffs shall withdraw their Administrative Motion to Modify Briefing Schedule for

18              Defendants’ Motion to Dismiss (ECF No. 326) by May 18, 2020.

19
20
                                                  Respectfully submitted,
21
     Dated: May 18, 2020                          HILLIARD & SHADOWEN LLP
22
                                            By: /s/ Steve Shadowen
23                                             STEVE D. SHADOWEN (pro hac vice)
                                               steve@hilliardshadowenlaw.com
24                                             ROBERT C. HILLIARD (pro hac vice)
                                               bob@hilliardshadowenlaw.com
25                                             RICHARD BRUNNELL (pro hac vice)
                                               rbrunell@hilliardshadowenlaw.com
26                                             MATTHEW C. WEINER (pro hac vice)
                                               matt@hilliardshadowenlaw.com
27                                             FRAZAR W. THOMAS (pro hac vice)
                                               fraz@hilliardshadowenlaw.com
28                                             NICHOLAS W. SHADOWEN (pro hac vice)
                                                    -1-
                  STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                  DEFENDANTS’ MOTION TO DISMISS
                                     CASE NO: 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 3 of 11


                                     nick@hilliardshadowenlaw.com
 1                                   1135 W. 6th Street, Suite 125
                                     Austin, TX 78703
 2                                   Telephone: (855) 344-3298
                                     Facsimile: (361) 882-3015
 3
                                     DARALYN J. DURIE (SBN 169825)
 4                                   ddurie@durietangri.com
                                     MARK A. LEMLEY (SBN 155830)
 5                                   mlemley@durietangri.com
 6                                   DAVID McGOWAN (SBN 154289)
                                     dmcgowan@durietangri.com
 7                                   LAURA E. MILLER (SBN 271713)
                                     lmiller@durietangri.com
 8                                   ADITYA V. KAMDAR (SBN 324567)
                                     akamdar@durietangri.com
 9                                   217 Leidesdorff Street
                                     San Francisco, CA 94111
10                                   Telephone: (415) 362-6666
                                     Facsimile: (415) 236-6300
11
                                     DURIE TANGRI LLP
12                                   W. HENRY HUTTINGER (SBN 312843)
                                     hhuttinger@durietangri.com
13                                   953 East 3rd Street
                                     Los Angeles, California 90013
14                                   Telephone: (213) 992-4422
                                     Facsimile: (415) 236-6300
15
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
16                                   STEVE W. BERMAN (pro hac vice)
                                     steve@hbsslaw.com
17                                   1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
18                                   Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
19
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
20                                   THOMAS M. SOBOL (pro hac vice)
                                     tom@hbsslaw.com
21                                   GREGORY T. ARNOLD (pro hac vice)
                                     grega@hbsslaw.com
22                                   55 Cambridge Parkway, Suite 301
                                     Cambridge, MA 02142
23                                   Telephone: (617) 482-3700
                                     Facsimile: (617) 482-3003
24
                                     Interim Co-Lead Counsel for Plaintiffs
25
                                     RADICE LAW FIRM, P.C.
26                                   JOHN RADICE (pro hac vice)
                                     jradice@radicelawfirm.com
27                                   DAN RUBENSTEIN (pro hac vice)
                                     drubenstein@radicelawfirm.com
28                                   475 Wall Street
                                          -2-
            STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                            DEFENDANTS’ MOTION TO DISMISS
                               CASE NO: 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 4 of 11


                                     Princeton, NJ 08540
 1                                   Telephone: (646) 245-8502
                                     Facsimile: (609) 385-0745
 2
                                     SHEPHERD, FINKELMAN, MILLER & SHAH,
 3                                   LLP
                                     JAYNE A. GOLDSTEIN (pro hac vice)
 4                                   jgoldstein@sfmslaw.com
                                     1625 North Commerce Parkway, Suite 320
 5                                   Fort Lauderdale, FL 33326
                                     Telephone: (954) 515-0123
 6                                   Facsimile: (866) 300-7367
 7                                   SHEPHERD, FINKELMAN, MILLER & SHAH,
                                     LLP
 8                                   NATALIE FINKELMAN BENNETT (pro hac vice)
                                     nfinkelman@sfmslaw.com
 9                                   MICHAEL OLS (pro hac vice)
                                     mols@sfmslaw.com
10                                   1845 Walnut Street, Suite 806
                                     Philadelphia, PA 19103
11                                   Telephone: (610) 891-9880
                                     Facsimile: (866) 300-7367
12
                                     SPERLING & SLATER, P.C.
13                                   PAUL E. SLATER (pro hac vice)
                                     pes@sperling-law.com
14                                   EAMON P. KELLY (pro hac vice)
                                     ekelly@sperling-law.com
15                                   ALBERTO RODRIGUEZ (pro hac vice)
                                     arodriguez@sperling-law.com
16                                   DAVID P. GERMAINE (pro hac vice)
                                     dgermaine@sperling-law.com
17                                   55 West Monroe, Suite 3200
                                     Chicago, IL 60603
18                                   Telephone: (312) 641-3200
                                     Facsimile: (312) 641-6492
19
                                     LOCKRIDGE GRINDAL NAUEN PLLP
20                                   HEIDI M. SILTON
                                     hmsilton@locklaw.com
21                                   KAREN H. RIEBEL (pro hac vice)
                                     khriebel@locklaw.com
22                                   JESSICA N. SERVAIS (pro hac vice)
                                     jnservais@locklaw.com
23                                   100 Washington Ave. S., Suite 2200
                                     Minneapolis, MN 55401
24                                   Telephone: (612) 339-6900
                                     Facsimile: (612) 339-0981
25
                                     PRITZKER LEVINE LLP
26                                   ELIZABETH C. PRITZKER (SBN 146267)
                                     ecp@pritzkerlevine.com
27                                   JONATHAN K. LEVINE (SBN 220289)
                                     jkl@pritzkerlevine.com
28                                   BETHANY CARACUZZO (SBN 190687)
                                         -3-
            STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                            DEFENDANTS’ MOTION TO DISMISS
                               CASE NO: 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 5 of 11


                                     bc@pritzkerlevine.com
 1                                   180 Grand Avenue, Suite 1390
                                     Oakland, CA 94612
 2                                   Telephone: (415) 692-0772
                                     Facsimile: (415) 366-6110
 3
                                     GUSTAFSON GLUEK PLLC
 4                                   DANIEL C. HEDLUND (pro hac vice pending)
                                     dhedlund@gustafsongluek.com
 5                                   MICHELLE J. LOOBY (pro hac vice pending)
                                     mlooby@gustafsongluek.com
 6                                   120 South 6th Street, Suite 2600
                                     Minneapolis, MN 55402
 7                                   Telephone: (612) 333-8844
                                     Facsimile: (612) 339-6622
 8
                                     GLANCY PRONGAY & MURRAY
 9                                   KEVIN F. RUF (SBN 136901)
                                     kruf@glancylaw.com
10                                   LIONEL Z. GLANCY (SBN 134180)
                                     lglancy@glancylaw.com
11                                   1925 Century Park East, Suite 2100
                                     Los Angeles, CA 90067
12                                   Telephone: (310) 201-9150
                                     Facsimile: (310) 201-9160
13
                                     GLANCY PRONGAY & MURRAY
14                                   LEE ALBERT (pro hac vice pending)
                                     lalbert@glancylaw.com
15                                   BRIAN P. MURRAY (pro hac vice pending)
                                     bmurray@glancylaw.com
16                                   GREGORY B. LINKH (pro hac vice pending)
                                     glinkh@glancylaw.com
17                                   BRIAN D. BROOKS (pro hac vice)
                                     bbrooks@glancylaw.com
18                                   230 Park Avenue, Suite 530
                                     New York, NY 10169
19                                   Telephone: (212) 682-5340
                                     Facsimile: (212) 884-0988
20
                                     NUSSBAUM LAW GROUP, P.C.
21                                   LINDA P. NUSSBAUM (pro hac vice)
                                     lnussbaum@nussbaumpc.com
22                                   BART D. COHEN (pro hac vice pending)
                                     bcohen@nussbaumpc.com
23                                   1211 Avenue of the Americas, 40th Floor
                                     New York, NY 10036
24                                   Telephone: (917) 438-9189
25                                   MILBERG PHILLIPS GROSSMAN LLP
                                     MICHAEL J. GALLAGHER, JR. (pro hac vice)
26                                   mgallagher@milberg.com
                                     One Pennsylvania Plaza, 19th Floor
27                                   New York, New York 10119
                                     Telephone: (212) 594-5300
28
                                         -4-
            STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                            DEFENDANTS’ MOTION TO DISMISS
                               CASE NO: 3:19-CV-02573-EMC
        Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 6 of 11


                                          SPECTOR ROSEMAN & KODROFF P.C.
 1                                        EUGENE SPECTOR (pro hac vice pending)
                                          espector@srkattorneys.com
 2                                        JEFFREY KODROFF (pro hac vice pending)
                                          jkodroff@srkattorneys.com
 3                                        WILLIAM CALDES (pro hac vice pending)
                                          bcaldes@srkattorneys.com
 4                                        JEFFREY SPECTOR (pro hac vice pending)
                                          jspector@srkattorneys.com
 5                                        2001 Market Street, Suite 3420
                                          Philadelphia, Pennsylvania 19103
 6                                        Telephone: (215) 496-0300
                                          Facsimile: (215) 496-6611
 7
                                          Counsel for Plaintiffs
 8

 9
     Dated: May 18, 2020                  WHITE & CASE LLP
10

11                                   By: /s/ Heather Burke
                                         WHITE & CASE LLP
12
                                         Heather M. Burke (SBN 284100)
13                                       Jeremy K. Ostrander (SBN 233489)
                                         3000 El Camino Real
14                                       2 Palo Alto Square, Suite 900
15                                       Palo Alto, CA 94306-2109
                                         Telephone: (650) 213-0300
16                                       Facsimile: (650) 213-8158
                                         hburke@whitecase.com
17
                                         jostrander@whitecase.com
18
                                          Christopher M. Curran (pro hac vice)
19                                        Peter J. Carney (pro hac vice)
20                                        701 Thirteenth Street, NW
                                          Washington, District of Columbia 20005-3807
21                                        Telephone: (202) 626-3600
                                          Facsimile: (202) 639-9355
22
                                          ccurran@whitecase.com
23                                        pcarney@whitecase.com

24                                        Heather K. McDevitt (pro hac vice)
25                                        Bryan D. Gant (pro hac vice)
                                          Kristen O’Shaughnessy (pro hac vice)
26                                        1221 Avenue of the Americas
                                          New York, New York 10020
27
                                          Telephone: (212) 819-8200
28                                        Facsimile: (212) 354-8113
                                              -5-
                 STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                 DEFENDANTS’ MOTION TO DISMISS
                                    CASE NO: 3:19-CV-02573-EMC
        Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 7 of 11


                                          hmcdevitt@whitecase.com
 1
                                          bgant@whitecase.com
 2                                        kristen.oshaughnessy@whitecase.com

 3                                        Attorneys for Defendants
                                          Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead
 4                                        Sciences, LLC, and Gilead Sciences Ireland UC
 5   Dated: May 18, 2020                  ARNOLD & PORTER KAYE SCHOLER LLP
 6
                                     By: /s/ Dan Asimow
 7
                                         ARNOLD & PORTER KAYE SCHOLER LLP
 8                                       Daniel B. Asimow (SBN 165661)
                                         daniel.asimow@arnoldporter.com
 9                                       Three Embarcadero Center, 10th Floor
                                         San Francisco, CA 94111-4024
10
                                          ARNOLD & PORTER KAYE SCHOLER LLP
11                                        Laura S. Shores (pro hac vice)
                                          laura.shores@arnoldporter.com
12                                        601 Massachusetts Ave. NW
                                          Washington, DC 20001
13
                                          ARNOLD & PORTER KAYE SCHOLER LLP
14                                        Ada Victoria Añon (pro hac vice)
                                          ada.anon@arnoldporter.com
15                                        Travis W. Clark (pro hac vice pending)
                                          travis.clark@arnoldporter.com
16                                        250 West 55th Street
                                          New York, NY 10019
17
                                          Attorneys for Defendants
18                                        Bristol-Myers Squibb Company
                                          and E. R. Squibb & Sons, L.L.C.
19
20

21   Dated: May 18, 2020                  FAEGRE DRINKER BIDDLE & REATH LLP
22
                                     By: /s/ Paul Riehle
23                                       Paul J. Riehle (SBN 115199)
24                                       paul.riehle@faegredrinker.com
                                         Four Embarcadero Center, 27th Floor
25                                       San Francisco, CA 94111
                                         FAEGRE DRINKER BIDDLE & REATH LLP
26                                       Paul H. Saint-Antoine (pro hac vice)
                                         paul.saint-antoine@faegredrinker.com
27                                       Joanne C. Lewers (pro hac vice)
                                         joanne.lewers@faegredrinker.com
28                                       One Logan Square, Ste. 2000
                                              -6-
                 STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                 DEFENDANTS’ MOTION TO DISMISS
                                    CASE NO: 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 8 of 11


                                     Philadelphia, PA 19103
 1
                                     Attorneys for Defendants Janssen R&D Ireland,
 2                                   Janssen Products, LP, and Johnson & Johnson
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         -7-
            STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                            DEFENDANTS’ MOTION TO DISMISS
                               CASE NO: 3:19-CV-02573-EMC
         Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 9 of 11


 1                                               ORDER

 2         Based on the stipulation of the parties, and good cause appearing therefore, IT IS HEREBY

 3   ORDERED that the Stipulation is approved.

 4    PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 5
       Dated: _______________                           ________________________________
 6                                                      Hon. Edward M. Chen
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  -8-
                   STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                   DEFENDANTS’ MOTION TO DISMISS
                                      CASE NO: 3:19-CV-02573-EMC
         Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 10 of 11


 1                                        FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Heather M. Burke, attest that

 3   concurrence in the filing of this document has been obtained.

 4
      Executed:      May 18, 2020                  /s/               Heather M. Burke
 5                                                                   Heather M. Burke
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         -9-
                    STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                    DEFENDANTS’ MOTION TO DISMISS
                                       CASE NO: 3:19-CV-02573-EMC
         Case 3:19-cv-02573-EMC Document 331 Filed 05/18/20 Page 11 of 11


 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on May 18, 2020, the within document was filed with the Clerk of the Court

 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.

 4
      Executed:      May 18, 2020                   /s/               Heather M. Burke
 5                                                                    Heather M. Burke
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          - 10 -
                    STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE ON
                                    DEFENDANTS’ MOTION TO DISMISS
                                       CASE NO: 3:19-CV-02573-EMC
